DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and  4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoichi et al. (JP 2003/207740 A), machine translation into English provided by applicant.
Regarding claim 1, Shoichi teaches a light source that outputs light via an exit port (see 14 figure 2);
A first reflective optical element (21, 22, figure 2) that reflects at least part of the light outputted by the light source apparatus;
A second reflective optical element (24, figure 2) disposed in an optical path of the light reflected off the first reflective optical element; and
A projection optical apparatus (3, figure 2) disposed in an optical axis of light that exits out of the second reflective element;
Wherein the projection optical apparatus has
An entrance optical path (unlabeled right after element 29, figure 2, upstream of 31) that the light that exits out of the second reflective optical element enters;
A deflection member (31, figure 2) that deflects a direction of the light traveling along an entrance optical path; and
A passage optical path (32, figure 2) along which the light that exits out of the deflection member travels; and
An extension of the light exiting optical axis of the light source apparatus does not coincide with an extension of an optical axis of an entrance optical path (the entrance optical path is shifted left of the light source optical axis, figure 2) and intersects with an extension containing an optical axis of the passage optical path (see figure 2, if one extends the optical axis from 14 to 32 in figure 2, the optical axis of 32 crosses the optical axis extending from 14).
Regarding claim 4, Shoichi teaches that the extension of the light exiting optical axis of the light source apparatus intersects with part of the extension containing the optical axis of the passage optical path, an extension extending in a direction opposite to a direction in which the light travels along the passage optical path (see figure 2).
Regarding claim 5, Shoichi teaches that the light exiting optical axis of the light source apparatus is parallel to the optical axis of the entrance optical path (see figure 2).
Regarding claim 6, Shoichi teaches a first reflector (22, figure 2) that reflects first color light passing through the first reflective optical element (21, figure 2);
A first light modulator that modulates (23, figure 2) the first color light reflected off the first reflector;
A second light modulator (25) that modulates second color light separated by the second reflective optical element out of the light reflected off the first reflective optical element;
A second reflector (27, figure 1) that reflects third color light separated by the second optical reflective element out of the light reflected off of the first optical reflective element ;
Third reflector that reflects the third color light reflected off the second reflector (27, figure 2);
A third light modulator (28, figure 2) that modulates the third color light reflected off the third reflector; and
A color combiner (29, figure 2) that outputs combined light that is a combination of the light modulated by the first light modulator, the light modulated by the second light modulator and the light modulated by the third light modulator;
Wherein the light source apparatus outputs white light (11a, figure 2);
The first reflective optical element is a first color separator that transmits the first color (red) contained in the white light outputted by the light source apparatus and reflects the second color light and the third color light (green and blue) contained in the white light (see paragraph 0018);
The second reflective optical element is a second color separator that reflects the second color light 9green) and transmits the third color light (blue) out of the second color light and the third color light reflected of the first color separator; and
An optical axis of the second color light reflected off the second reflective optical element coincides with an optical axis of the combined light that exits out of the color combiner (see 29 and 25, figure 2).
Regarding claim 7, Shoichi teaches that the extension of the light exiting optical axis of the light source apparatus coincides with an optical axis between the first reflective optical element and the first reflector (see figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoichi et al. (JP 2003/207740 A), machine translation into English provided by applicant, in view of Katsuhiko (JP2012-037724 A), Machine translation into English provided by Applicant.
Regarding claim 9, Shoichi does not teach the light source apparatus includes a solid state light emitter; a wavelength converter that outputs converted light having a wavelength longer than a wavelength of the first portion of light emitted by the solid state light emitter;  a diffusing optical element that diffuses a second portion of the light emitted by the solid state light emitter, and a light combiner that combines the converted light outputted by the wavelength converter with the second portion of the light outputted by the diffusive optical element, the light exiting optical axis of the light source apparatus coincides with an optical axis of one of the solid state light emitter, the wavelength converter, and the diffusive optical element, two of the solid state light emitter, the wavelength converter, and the diffusive optical element that have optical axes that do not coincide with the light exiting optical axis of the light source apparatus  face each other, and the optical axes of the two optical elements are perpendicular to the light exiting optical axis of the light source apparatus.
Katsuhiko teaches the light source apparatus (1, figure 1) includes a solid state light emitter (11, figure 1); a wavelength converter (50, figure 1) that outputs converted light having a wavelength longer than a wavelength of the first portion of light emitted by the solid state light emitter;  a diffusing optical element (63, figure 1) that diffuses a second portion of the light emitted by the solid state light emitter, and a light combiner (31, 32, figure 1) that combines the converted light outputted by the wavelength converter with the second portion of the light outputted by the diffusive optical element, the light exiting optical axis of the light source apparatus coincides with an optical axis of one of the solid state light emitter, the wavelength converter (see optical axis of the wavelength converter 50), and the diffusive optical element, two of the solid state light emitter, the wavelength converter, and the diffusive optical element (the solid state light emitter 11 and the diffuser 63) that have optical axes that do not coincide with the light exiting optical axis of the light source apparatus face each other (see the X direction figure 1), and the optical axes of the two optical elements are perpendicular to the light exiting optical axis of the light source apparatus (see figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Shoichi to use the wavelength converted light source of Katsuhiko because the wavelength converted light source of Katsuhiko has better light generation efficiency.
Regarding claim 10, Shoichi does not specify a heat receiving member that is provided on an opposite side of the solid state light emitter from a light emitting side thereof and receives heat of the solid state light emitter.
Katsuhiko teaches a heat receiving member (10, figure 1) that is provided on an opposite side of the solid state light emitter from a light emitting side thereof and receives heat of the solid state light emitter.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Shoichi to use the cooling system of Katsuhiko in order to improve the efficiency of the light source and prevent thermal damage.
Regarding claim 11, Shoichi does not teach a heat dissipating member coupled to the heat receiving member in a heat transferable manner.
Katsuhiko teaches a heat dissipating member coupled to the heat receiving member in a heat transferable manner (see 14, figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Shoichi to use the cooling system of Katsuhiko in order to improve the efficiency of the light source and prevent thermal damage.
Regarding claim 12, Shoichi does not teach a heat pipe that transfers the heat transferred from the heat receiving member to the heat dissipating member.
Katsuhiko teaches a heat pipe that transfers the heat transferred from the heat receiving member to the heat dissipating member (see 13, figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Shoichi to use the cooling system of Katsuhiko in order to improve the efficiency of the light source and prevent thermal damage.
Allowable Subject Matter
Claims 2-3, 8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 13, prior art does not teach the deflection member deflects at an acute angle the direction of the light traveling along the entrance optical path.
Claim 13 contains allowable subject matter at least inasmuch as it depends from claim 2.
Regarding claim 8, prior art does generally teach the use of reflective modulators, however such a modification of the primary reference is not obvious in the way to form the optical paths claimed.
Regarding claim 14, prior art does not specify the fan placed between the light source and the projection optical system and located on an opposite side of the extension of the light exiting optical axis of the light source apparatus from the optical axis of the entrance optical path.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/04/2022